Citation Nr: 0205907	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-11 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Washington, 
District of Columbia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for a left knee disability.

This claim was previously before the Board and was the 
subject of a September 2001 remand that requested development 
of the evidence.  That development has been completed and the 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's left knee disability is manifested by X-ray 
evidence of arthritis with a noncompensable level of 
limitation of motion.

3.  The evidence does not show a compensable level of 
limitation of motion, or any subluxation or lateral 
instability, or dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint.

4.  The evidence does not show functional impairment 
equivalent to a compensable level of limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.71, 4.71a, Plate II, 
Diagnostic Codes 5003, 5010, 5256 to 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  The VCAA is applicable to all claims pending on 
November 9, 2000.  Holliday v. Principi, 14 Vet. App. 280 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court may 
not decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
veteran's application for benefits.  See 38 U.S.C.A. § 5102.  
There are no outstanding VA or private medical records that 
are pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran was sent a request to inform 
VA if there were any medical record subsequent to November 
1993 that were pertinent to his claim.  The veteran did not 
respond.  At his personal hearing before the undersigned, the 
veteran indicated that with the exception of his VA 
examination, it had been "some years" since he received any 
medical treatment for his knee.  The veteran was invited to 
appear for an additional VA examination and failed to report 
for the examination.

The veteran has also been advised of the evidence necessary 
to substantiate his claim, by means of the statement of the 
case, the supplemental statements of the case, the rating 
decisions, and the Board remand issued regarding the claim.  
See 38 U.S.C.A. § 5103A.  Therefore, the Board finds that the 
statutory and regulatory requirements with regard to notice 
and development of the veteran's claim have been satisfied.  
VA has obtained all evidence that the veteran has indicated 
is pertinent to the claim and has satisfied the duty to 
assist.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Traumatic arthritis is evaluated pursuant to the 
criteria found in Diagnostic Code 5010 of the Schedule, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows  slight 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); symptomatic removal of a semilunar cartilage 
(Diagnostic Code 5259), limitation of knee flexion to 45 
degrees (Diagnostic Code 5260); or limitation of knee 
extension to 10 degrees (Diagnostic Code 5261).  A rating 
greater than 10 percent is warranted where the evidence shows 
ankylosis of the knee (Diagnostic Code 5256); moderate 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (Diagnostic 
Code 5258); limitation of knee flexion to 30 degrees 
(Diagnostic Code 5260); or limitation of knee extension to 15 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a.  The 
normal range of knee motion is from 140 degrees of flexion to 
0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257 if a compensable rating is warranted pursuant to 
both Diagnostic Codes.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 
63604 (1997).

An August 2000 VA examination shows that the veteran 
complained of increased pain rated as 5 out of 10 on a daily 
basis with associated fatigability.  He denied any locking, 
instability, or giving way in the left knee.  He did not take 
any medications.  He stated that he had occasional flare-ups 
around periods of rainfall.  On days of rain, the pain 
increased in severity to 6/10.  During flare-ups the veteran 
used a moist heating pad which provided some relief.  During 
those flare-ups there was no additional limitation of motion 
or functional impairment.  He did not use crutches, braces, 
or corrective shoes.  He did not report any episodes of 
dislocation or recurrent subluxation.  The knee condition did 
not inhibit the veteran's usual occupation or daily 
activities.

The physical examination found no objective evidence of 
edema, effusion, redness, heat, abnormal movement, or 
guarding in the left knee.  There was tenderness to palpation 
over the medial joint line of the left knee.  Passive and 
active ranges of motion were measured using a goniometer, 
including movement against gravity and against strong 
resistance.  The veteran had full range of motion for 
extension of the left knee.  He was able to extend the knee 
fully to 0 degrees without any additional restriction of 
range of motion secondary to increased pain, fatigability, 
lack of endurance, or instability.  

The veteran had flexion of the left knee from 0 degrees to 
120 degrees, but was limited the final 20 degrees of flexion 
due to increased pain and stiffness over the medial joint 
line of the left knee.  The examiner assessed stability.  
There was no movement in the varus or valgus direction in 
neutral or in 30 degrees of flexion, indicating intact medial 
and lateral collateral ligaments.  The anterior and posterior 
cruciate ligaments were both intact as the Lachman and 
anterior drawer tests were both negative.  He had a positive 
McMurray's test in the medial direction, indicating pain over 
the medial meniscus.  The examiner was unable to assess 
whether the veteran had any additional limitation of range of 
motion with a flare-up as the veteran was not having a flare-
up at the time of the examination.  Evaluation of the 
veteran's gait revealed a normal coordinated gait, ambulating 
without any noticeable limp.  X-rays of the left knee showed 
mild degenerative arthritis.  The examiner diagnosed mild 
degenerative joint disease of the left knee, with decreased 
range of motion secondary to pain.

At his July 2001 personal hearing, the veteran stated that 
his knee had been deteriorating for ten years.  He stated 
that the knee caused him pain all the time.  He had purchased 
a knee support, but was not receiving any medical treatment.  
He took sick leave at work periodically because of the knee.  
He had not received medical treatment in "some years."

The evidence does not show a compensable level of limitation 
of motion as the veteran is capable of a range of motion from 
0 degrees of extension to 120 degrees of flexion.  However, 
there is X-ray evidence of arthritis combined with a 
noncompensable level of limitation of motion.  The veteran's 
left knee was found to have less than the full normal range 
of flexion, which is 140 degrees.  Therefore, a 10 percent 
rating would be warranted based upon findings showing X-ray 
evidence of arthritis with limitation of motion that is less 
than that which would be compensable.  

However, the veteran is already in receipt of a 10 percent 
evaluation under Diagnostic Code 5259 for removal of the 
semilunar cartilage that is symptomatic.  That diagnostic 
code does not provide for an evaluation in excess of 10 
percent.  Evaluations under Diagnostic Codes 5259 and 5003 
both contemplate a symptomatic knee disability.  Therefore it 
would be pyramiding to provide separate evaluations under 
those diagnostic codes.  38 C.F.R. § 4.14 (2001).

The evidence does not show any recurrent subluxation or 
lateral instability in the left knee.  In fact, the most 
recent VA examination found no signs of instability or 
subluxation.  Therefore, consideration of an additional 
rating based on recurrent lateral instability or subluxation 
is not warranted.

The evidence does not show dislocated semilunar cartilage 
with frequent episodes of locking pain and effusion into the 
joint, limitation of flexion to 30 degrees, or limitation of 
extension to 20 degrees.  Therefore, a rating of 20 percent 
is not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
In this case the examiner found that the range of motion was 
from 0 to 120 degrees without any of the signs of functional 
impairment.  The examiner found that pain did not occur until 
after 120 degrees.  Therefore the additional range of motion 
loss due to functional factors does not meet the criteria for 
a higher evaluation.

The Board also notes that the veteran failed without 
explanation to report for a scheduled examination.  This 
examination was needed to evaluate his knee disability in 
view of his testimony that the disability had gotten worse 
since the last examination.  Aside from the fact that the 
current evidence does not show entitlement to a higher 
evaluation, VA is required to deny a claim for increase when 
a claimant fails without good cause to report for a necessary 
VA examination.  38 C.F.R. § 3.655 (2001).

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 10 percent for a left 
knee disability are not met.  The preponderance of the 
evidence is against the veteran's claim and the claim is 
denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.71, 
4.71a, Plate II, Diagnostic Codes 5003, 5010, 5256 to 5261.

ORDER

Entitlement to an increased rating, greater than 10 percent, 
for a left knee disability is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

